PNC ABSOLUTE RETURN MASTER FUND LLC PNC ALTERNATIVE STRATEGIES MASTER FUND LLC PNC LONG-SHORT MASTER FUND LLC PNC ABSOLUTE RETURN FUND LLC PNC ALTERNATIVE STRATEGIES FUND LLC PNC LONG-SHORT FUND LLC PNC ABSOLUTE RETURN TEDI FUND LLC PNC ALTERNATIVE STRATEGIES TEDI FUND LLC PNC LONG-SHORT TEDI FUND LLC KNOW ALL MEN BY THESE PRESENTS, that the undersigned Officer of PNC Absolute Return Master Fund LLC, PNC Alternative Strategies Master Fund LLC, PNC Long-Short Master Fund LLC, PNC Absolute Return Fund LLC, PNC Alternative Strategies Fund LLC, PNC Long-Short Fund LLC, PNC Absolute Return TEDI Fund LLC, PNC Alternative Strategies TEDI Fund LLC, and PNC Long-Short TEDI Fund LLC,(each a “Fund” and, collectively, the “Funds”), each a Delaware limited liability company, constitutes and appoints S. Elliott Cohan, Susan Penry-Williams, Jennifer E.
